952 F.2d 1397
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Eric PIEKOS, Defendant-Appellant.
No. 91-1274.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1991.

1
Before BOGGS and ALAN E. NORRIS, Circuit Judges, and BERTELSMAN, Chief District Judge*.

ORDER

2
This matter is before the court for the defendant's response to this court's order on March 25, 1991, directing the defendant to show cause why his appeal should not be dismissed for lack of jurisdiction.   The defendant is appealing the district court's order denying his motion for acquittal in this drug conspiracy case.


3
The defendant filed his notice of appeal on February 20, 1991, prior to sentencing.   For purposes of 28 U.S.C. § 1291, the final judgment was entered on October 15, 1991, when the judgment and conviction order was entered on the district court's docket sheet.   See Berman v. United States, 302 U.S. 211, 212 (1937).   The defendant's appeal in this case was premature.   The court notes that the defendant has filed a second, timely, appeal in Case No. 91-2168 which permits him to appeal the district court's final judgment and argue that the district court erred in denying his motion for acquittal.


4
It is therefore ORDERED that the defendant's appeal in this case is dismissed sua sponte for lack of appellate jurisdiction.   Rule 9(b)(1), Rules of the Sixth Circuit.   This order is without prejudice to the defendant's right to pursue his appeal in Case No. 91-2168.



*
 The Honorable William O. Bertelsman, Chief United States District Judge for the Eastern District of Kentucky, sitting by designation